DETAILED ACTION
Status of Claims
	Claims 1-9 are pending.
	Claims 6-9 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5 in the reply filed on 27 July 2022 is acknowledged.  Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: the phrase “Said holes created by laser beams or other tools 140 and 150” [0014] should more appropriately label the elements directly with the reference number (e.g. beam 150).    
Appropriate correction is required.



Claim Objections
Claim 4 is objected to because of the following informalities:  the terms “the reel stock” (line 4) should be more appropriately written as “the flexible reel stock” to align with the previously stated “a flexible reel stock”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the shaping tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the roll of flexible reel stock" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hines (US 6,019,784).
Regarding claim 1, Hines discloses a process apparatus (Figures 1 and 4) (an apparatus for manufacturing particles), the apparatus comprising:
A conductive mandrel and a resist material (abstract) (21) (= one or more membrane layers that are conductive and one or more membrane layers that are non-conductive);
An exposure system (13) using optic fiber light to form a pattern in the resist material with development tank (14) to form selective pattern in resist (Col. 4 lines 20-52) (= a tool to create holes or other structures in at least one of the non-conductive membrane layers so that one or more portions of one or more of the conductive membrane layers is exposed to an electrolyte or other solution through at least one portion of the created holes or other structures; the claimed “so that one or more portions” is directed towards the manner of operating the claimed device and does not further limit the claimed device; the claimed “electrolyte” is not positively recited as a claimed structural element of the apparatus). 
Regarding claim 2, the mandrel with the resist pattern reads on the claimed reel stock since it moves through the apparatus of Hines via rollers and is supplied on a reel (e.g. reel to reel/roll to roll; the mandrel of Hines can be supplied on a reel) (= where the one or more conductive and non-conductive membrane layers is a reel stock). 
Regarding claim 3, Hines discloses the system comprising optic fibers that direct light from LEDs (Col. 4 lines 50-52) (= where the shaping tool is a laser or other light source). 
Regarding claim 4, the mandrel of Hines is rolled therefore reads on the claimed flexible reel stock.  Hines discloses a plating tank (15) containing gold for example (Col. 2 lines 65-67, Col. 4 lines 32-34, Figure 4).  
Regarding claim 5, the claimed “have been created by…” does not further structurally limit the claimed apparatus.  The method of forming the claimed one or more of non-conductive layers does not further limit the claimed apparatus.  Moreover, Hines discloses forming (= depositing) a resist pattern over the mandrel and selectively treating the resist using exposing and development (= selective stabilization). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795